Exhibit 10

 

NAVISTAR FINANCIAL CORPORATION

AND SUBSIDIARIES

 

MATERIAL CONTRACTS

 

The following documents of Navistar Financial Corporation are incorporated
herein by reference:

 

 

10.1

          Master Inter-company Agreement dated as of April 26, 1993, between the
Corporation and International. Filed on Form 8-K dated April 30, 1993.
Commission File No. 001-04146.

 

10.2

          Inter-company Purchase Agreement dated as of April 26, 1993, between
the Corporation and Truck Retail Installment Paper Corp. Filed on Form 8-K dated
April 30, 1993. Commission File No. 001-04146.

 

10.3

          Pooling and Servicing Agreement dated as of June 8, 1995, among the
Corporation, as Servicer, Navistar Financial Securities Corporation, as Seller,
The Chase Manhattan Bank, as 1990 Trust Trustee, and The Bank of New York, as
Master Trust Trustee. Filed as Exhibit 4.1 to Navistar Financial Securities
Corporation’s Form 8-K dated December 12, 2003. Commission File No. 033-87374.

 

10.4

          Series 1998-1 Supplement to the Pooling and Servicing Agreement dated
as of July 17, 1998, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, and the Bank of New York, as Master Trust
Trustee on behalf of the Series 1998-1 Certificateholders. Filed as Exhibit 4.1
to Navistar Financial Securities Corporation’s Form 8-K dated December 4, 2003.
Commission File No. 033-87374.

 

10.5

          Certificate Purchase Agreement dated as of January 28, 2000, between
Navistar Financial Securities Corporation, as seller, the Corporation, as
Servicer, Receivable Capital Corporation, as the Conduit Purchaser, Bank of
America, National Association, as administrative Agent for the Purchasers, and
Bank of America, National Association, as a Committed Purchaser. Filed as
Exhibit 1.1 on Form 8-K dated February 24, 2000. Commission File No. 033-87374.

 

10.6

          Fourth Amendment to the Pooling and Servicing Agreement dated as of
June 2, 2000, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, The Chase Manhattan Bank, as 1990 Trust Trustee, and The
Bank of New York, as Master Trust Trustee. Filed as Exhibit 4.7 to Navistar
Financial Securities Corporation’s Form S-3/A dated June 12, 2000. Commission
File No. 333-32960.

 

10.7

          Fifth Amendment to the Pooling and Servicing Agreement dated as of
July 13, 2000, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, The Chase Manhattan Bank, as 1990 Trust Trustee, and The
Bank of New York, as Master Trust Trustee. Filed as Exhibit 4.2 to Navistar
Financial Dealer Note Master Trust’s Form 8-K dated July 14, 2000. Commission
File No. 033-36767-03.

 

E-3

 


--------------------------------------------------------------------------------



 

 

10.8

          Series 2000-1 Supplement to the Pooling and Servicing Agreement dated
as of July 13, 2000, among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, and the Bank of New York, as Master
Trust Trustee on behalf of the Series 2000-1 Certificateholders. Filed as
Exhibit 4.1 to Navistar Financial Securities Corporation’s Form 8-K dated July
14, 2000. Commission File No. 033-87374.

 

10.9

          Servicing Agreement dated as of October 16, 2000, between the
Corporation, as Servicer, and Navistar Leasing Corporation, Harco Leasing
Company, Inc., Truck Retail Instalment Paper Corp., The Bank of New York as
Collateral Agent, and Bank One National Association, as Portfolio Trustee. Filed
as Exhibit 10.01 to the Corporation's Form 10-Q dated March 15, 2001. Commission
File No. 001-04146.

 

10.10

Receivables Purchase Agreement dated as of October 16, 2000, between Truck
Retail Instalment Paper Corp. and the Corporation. Filed as Exhibit 10.02 to the
Corporation's Form 10-Q dated March 15, 2001. Commission File No. 001-04146.

 

10.11

Indenture Agreement dated as of October 16, 2000, between Truck Retail
Instalment Paper Corp., as Issuer, and The Bank of New York, as Indenture
Trustee. Filed as Exhibit 10.03 to the Corporation's Form 10-Q dated March 15,
2001. Commission File No. 001-04146.

 

10.12

Series 2000-1 Supplement dated as of October 16, 2000, to the Indenture also
dated October 16, 2000 between Truck Retail Instalment Paper Corp., as Issuer,
and The Bank of New York, as Indenture Trustee. Filed as Exhibit 10.04 to the
Corporation's Form 10-Q dated March 15, 2001. Commission File No. 001-04146.

 

10.13

Credit Agreement dated as of December 8, 2000, between the Corporation,
Arrendadora Financiera Navistar, S.A. de C.V., Servicios Financieros Navistar,
S.A. de C.V., and Navistar Comercial, S.A. de C.V., as Borrowers, and the Chase
Manhattan Bank, as Administrative Agent, Bank of America, N.A., as Syndication
Agent, and the Bank of Nova Scotia, as Documentation Agent, with respect to
$820,000,000 Revolving Credit and Competitive Advance Facility. Filed as Exhibit
10.05 to the Corporation's Form 10-Q dated March 15, 2001. Commission File No.
001-04146.

 

10.14

Security, Pledge and Trust Agreement dated as of June 8, 2001, between the
Corporation and Bankers Trust Company, as Trustee, pursuant to the terms of the
Credit Agreement. Filed as Exhibit 4.1 to the Corporation's Form 10-K dated
December 18, 2003. Commission File No. 001-04146.

 

10.15

Supplement No. 1, dated as of July 24, 2001, to Indenture agreement dated
October 16, 2000, among Truck Retail Instalment Paper Corp. and The Bank of New
York, to amend the Indenture to (i) revise the definition of "Series 2000-1 Loss
Reserve Specified Balance", and (ii) revise the Amortization Events filed on
Form 8-K dated August 6, 2001. Filed on Form 8-K dated August 6, 2001.
Commission File No. 001-04146.

 

 

E-4

 


--------------------------------------------------------------------------------



 

 

10.16

Purchase Agreement dated as of November 1, 2001, between the Corporation and
Navistar Financial Retail Receivables Corporation, as Purchaser, with respect to
Navistar Financial 2001-B Owner Trust, as Issuer. Filed as Exhibit 99.1 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated November 6,
2001. Commission File No. 033-50291.

 

10.17

Pooling and Servicing Agreement dated as of November 1, 2001, among the
Corporation, as Servicer, and Navistar Financial Retail Receivables Corporation,
as Seller, and Navistar Financial 2001-B Owner Trust, as Issuer. Filed as
Exhibit 4.1 to Navistar Financial Retail Receivables Corporation’s Form 8-K
dated November 6, 2001. Commission File No. 033-50291.

 

10.18

          Trust Agreement dated as of November 1, 2001, between Navistar
Financial Retail Receivables Corporation, as Seller, and Chase Manhattan Bank
USA, National Association, as Owner Trustee, with respect to Navistar Financial
2001-B Owner Trust. Filed as Exhibit 4.3 to Navistar Financial Retail
Receivables Corporation’s Form 8-K dated November 6, 2001. Commission File No.
033-50291.

 

10.19

Indenture dated as of November 1, 2001, between Navistar Financial 2001-B Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2001-B Owner Trust. Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation’s Form 8-K dated November 6, 2001. Commission File No.
033-50291.

 

10.20

Purchase Agreement dated as of April 30, 2002, between the Corporation and
Navistar Financial Retail Receivables Corporation, as Purchaser, with respect to
Navistar Financial 2002-A Owner Trust, as Issuer. Filed as Exhibit 99.1 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated May 3, 2002.
Commission File No. 033-50291.

 

10.21

Pooling and Servicing Agreement dated as of April 30, 2002, among the
Corporation, as Servicer, and Navistar Financial Retail Receivables Corporation,
as Seller, and Navistar Financial 2002-A Owner Trust, as Issuer. Filed as
Exhibit 4.1 to Navistar Financial Retail Receivables Corporation’s Form 8-K
dated May 3, 2002. Commission File No. 033-50291.

 

10.22

Trust Agreement dated as of April 30, 2002, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2002-A Owner
Trust. Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K dated May 3, 2002. Commission File No. 033-50291.

 

10.23

Indenture dated as of April 30, 2002, between Navistar Financial 2002-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2002-A Owner Trust. Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation’s Form 8-K dated May 3, 2002. Commission File No.
033-50291.

 

10.24

Supplement No. 2, dated as of July 31, 2002, to Indenture agreement dated
October 16, 2000, among Truck Retail Instalment Paper Corp. and The Bank of New
York, to amend the Indenture to (i) revise the definition of “Series 2000-1 Loss
Reserve Specified Balance,” and (ii) revise the definition of “Reserve Account
Trigger Event.” Filed on Form 8-K dated November 27, 2002. Commission File No.
001-04146.

 

10.25

Purchase Agreement dated as of November 19, 2002, between the Corporation and
Navistar Financial Retail Receivables Corporation, as Purchaser, with respect to
Navistar Financial 2002-B Owner Trust, as Issuer. Filed as Exhibit 99.1 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated November 25,
2002. Commission File No. 033-50291.

 

 

E-5

 


--------------------------------------------------------------------------------



 

 

10.26

Pooling Agreement dated as of November 19, 2002, among the Corporation, as
Servicer, and Navistar Financial Retail Receivables Corporation, as Seller, and
Navistar Financial 2002-B Owner Trust, as Issuer. Filed as Exhibit 4.1 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated November 25,
2002. Commission File No. 033-50291.

 

10.27

Servicing Agreement dated as of November 19, 2002, among the Corporation, as
Servicer, and Navistar Financial Retail Receivables Corporation, as Seller, and
Navistar Financial 2002-B Owner Trust, as Issuer. Filed as Exhibit 99.3 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated November 25,
2002. Commission File No. 033-50291.

 

10.28

Trust Agreement dated as of November 19, 2002, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2002-B Owner
Trust. Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K dated November 25, 2002. Commission File No. 033-50291.

 

10.29

Indenture dated as of November 19, 2002, between Navistar Financial 2002-B Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2002-B Owner Trust. Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation’s Form 8-K dated November 25, 2002. Commission File No.
033-50291.

 

10.30

Purchase Agreement dated as of June 5, 2003, between the Corporation and
Navistar Financial Retail Receivables Corporation, as Purchaser, with respect to
Navistar Financial 2003-A Owner Trust, as Issuer. Filed as Exhibit 99.1 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated June 11,
2003. Commission File No. 033-50291.

 

10.31

Pooling Agreement dated as of June 5, 2003, among the Corporation, as Servicer,
and Navistar Financial Retail Receivables Corporation, as Seller, and Navistar
Financial 2003-A Owner Trust, as Issuer. Filed as Exhibit 4.1 to Navistar
Financial Retail Receivables Corporation’s Form 8-K dated June 11, 2003.
Commission File No. 033-50291.

 

10.32

Servicing Agreement dated as of June 5, 2003, among the Corporation, as
Servicer, and Navistar Financial Retail Receivables Corporation, as Seller, and
Navistar Financial 2003-A Owner Trust, as Issuer. Filed as Exhibit 99.3 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated June 11,
2003. Commission File No. 033-50291.

 

10.33

Trust Agreement dated as of June 5, 2003, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2003-A Owner
Trust. Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K dated June 11, 2003. Commission File No. 033-50291.

 

 

E-6

 


--------------------------------------------------------------------------------



 

 

10.34

Indenture dated as of June 5, 2003, between Navistar Financial 2003-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2003-A Owner Trust. Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation’s Form 8-K dated June 11, 2003. Commission File No.
033-50291.

 

10.35

Series 2003-1 Supplement to the Pooling and Servicing Agreement, dated as of
July 13, 2003, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 2003-1 Certificateholders. Filed as Exhibit 4.1 to Navistar
Financial Securities Corporation’s Form 8-K dated July 11, 2003. Commission File
No. 033-87374.

 

10.36

Purchase Agreement dated as of October 31, 2003, between the Corporation and
Navistar Financial Retail Receivables Corporation, as Purchaser, with respect to
Navistar Financial 2003-B Owner Trust, as Issuer. Filed as Exhibit 99.1 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated November 5,
2003. Commission File No. 033-50291.

 

10.37

Pooling Agreement dated as of October 31, 2003, among the Corporation, as
Servicer, and Navistar Financial Retail Receivables Corporation, as Seller, and
Navistar Financial 2003-B Owner Trust, as Issuer. Filed as Exhibit 4.1 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated November 5,
2003. Commission File No. 033-50291.

 

10.38

Servicing Agreement dated as of October 31, 2003, among the Corporation, as
Servicer, and Navistar Financial Retail Receivables Corporation, as Seller, and
Navistar Financial 2003-B Owner Trust, as Issuer. Filed as Exhibit 99.3 to
Navistar Financial Retail Receivables Corporation’s Form 8-K dated November 5,
2003. Commission File No. 033-50291.

 

10.39

Trust Agreement dated as of October 31, 2003, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2003-B Owner
Trust. Filed as Exhibit 4.3 to Navistar Financial Retail Receivables
Corporation’s Form 8-K dated November 5, 2003. Commission File No. 033-50291.

 

10.40

Indenture dated as of October 31, 2003, between Navistar Financial 2003-B Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2003-B Owner Trust. Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation’s Form 8-K dated November 5, 2003. Commission File No.
033-50291.

 

10.41

Sixth Amendment to the Pooling and Servicing Agreement dated as of October 31,
2003, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, The Chase Manhattan Bank, as 1990 Trust Trustee, and The
Bank of New York, as Master Trust Trustee. Filed as Exhibit 4.7 to Navistar
Financial Dealer Note Master Owner Trust’s Form S-3/A dated December 23, 2003.
Commission File No. 333-104639-01.

 

10.42

Fourth Amendment to the Master Inter-company Agreement dated as of April 26,
1993, between the Corporation and International. Filed as Exhibit 3.1 to the
Corporation’s Form 10-Q dated March 8, 2004. Commission File No. 001-04146.

 

 

E-7

 


--------------------------------------------------------------------------------



 

 

10.43

First Amendment to the Credit Agreement dated as of December 8, 2000, between
the Corporation, Arrendadora Financiera Navistar, S.A. de C.V., Servicios
Financieros Navistar, S.A. de C.V., and Navistar Comercial, S.A. de C.V., as
Borrowers, and the Chase Manhattan Bank, as Administrative Agent, Bank of
America, N.A., as Syndication Agent, and the Bank of Nova Scotia, as
Documentation Agent, with respect to $820,000,000 Revolving Credit and
Competitive Advance Facility. Filed as Exhibit 3.2 to the Corporation's Form
10-Q dated March 8, 2004. Commission File No. 001-04146.

 

10.44

Purchase Agreement dated as of April 1, 2004, between the Corporation and
Navistar Financial Retail Receivables Corporation, as Purchaser, with respect to
Navistar Financial 2004-A Owner Trust, as Issuer. Filed as Exhibit 99.1 to
Navistar Financial Retail Receivables Corporation Owner Trust 2004-A’s Form 8-K
dated April 5, 2004. Commission File No. 333-67112-01.

 

10.45

Pooling Agreement dated as of April 1, 2004, among the Corporation, as Servicer,
and Navistar Financial Retail Receivables Corporation, as Seller, and Navistar
Financial 2004-A Owner Trust, as Issuer. Filed as Exhibit 4.1 to Navistar
Financial Retail Receivables Corporation Owner Trust 2004-A’s Form 8-K dated
April 5, 2004. Commission File No. 333-67112-01.

 

10.46

Servicing Agreement dated as of April 1, 2004, among the Corporation, as
Servicer, and Navistar Financial Retail Receivables Corporation, as Seller, and
Navistar Financial 2004-A Owner Trust, as Issuer. Filed as Exhibit 99.3 to
Navistar Financial Retail Receivables Corporation Owner Trust 2004-A’s Form 8-K
dated April 5, 2004. Commission File No. 333-67112-01.

 

10.47

Trust Agreement dated as of April 1, 2004, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2004-A Owner
Trust. Filed as Exhibit 4.3 to Navistar Financial Retail Receivables Corporation
Owner Trust 2004-A’s Form 8-K dated April 5, 2004. Commission File No.
333-67112-01.

 

10.48

Indenture dated as of April 1, 2004, between Navistar Financial 2004-A Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2004-A Owner Trust. Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Owner Trust 2004-A’s Form 8-K dated April 5, 2004.
Commission File No. 333-67112-01.

 

10.49

First Amendment to the Certificate Purchase Agreement dated as of January 28,
2000, between Navistar Financial Securities Corporation, as seller, the
Corporation, as Servicer, Receivable Capital Corporation, as the Conduit
Purchaser, Bank of America, National Association, as administrative Agent for
the Purchasers, and Bank of America, National Association, as a Committed
Purchaser. Filed as Exhibit 99 on Form 10-Q dated June 9, 2004. Commission File
No. 001-04146.

 

10.50

Indenture, dated as of June 10, 2004, between Navistar Financial Dealer Note
Master Owner Trust, as Issuer, and The Bank of New York, as Indenture Trustee.
Filed as Exhibit 4.2 to Navistar Financial Dealer Note Master Owner Trust’s Form
8-K dated June 14, 2004. Commission File No. 333-104639-01.

 

 

E-8

 


--------------------------------------------------------------------------------



 

 

10.51

Master Owner Trust Agreement dated as of June 10, 2004, between Navistar
Financial Dealer Note Master Owner Trust, as Issuer, and The Bank of New York,
as Indenture Trustee. Filed as Exhibit 4.11 to Navistar Financial Dealer Note
Master Owner Trust’s Form 8-K dated June 14, 2004. Commission File No.
333-104639-01.

 

10.52

Series 2004-1 Indenture Supplement dated as of June 10, 2004, between Navistar
Financial Dealer Note Master Owner Trust, as Issuer, and The Bank of New York,
as Indenture Trustee. Filed as Exhibit 4.3 to Navistar Financial Dealer Note
Master Owner Trust’s Form 8-K dated June 14, 2004. Commission File No.
333-104639-01.

 

10.53

Series 2004-1 Supplement to the Pooling and Servicing Agreement, dated as of
June 10, 2004, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, and the Bank of New York, as Master Trust Trustee on
behalf of the Series 2004-1 Certificateholders. Filed as Exhibit 4.1 to Navistar
Financial Dealer Note Master Owner Trust’s Form 8-K dated June 14, 2004.
Commission File No. 333-104639-01.

 

10.54

Seventh Amendment to the Pooling and Servicing Agreement dated as of June 10,
2004, among the Corporation, as Servicer, Navistar Financial Securities
Corporation, as Seller, The Chase Manhattan Bank, as 1990 Trust Trustee, and The
Bank of New York, as Master Trust Trustee. Filed as Exhibit 4.6 to Navistar
Financial Dealer Note Master Owner Trust’s Form 8-K dated June 14, 2004.
Commission File No. 333-104639-01.

 

10.55

First Amendment to the Master Inter-company Agreement dated as of September 30,
1996, between the Corporation and International. Filed as Exhibit 10.60 to the
Corporation's Form 10-Q dated September 10, 2004. Commission File No. 001-04146.

 

10.56

Second Amendment to the Master Inter-company Agreement dated as of August 16,
2000, between the Corporation and International. Filed as Exhibit 10.61 to the
Corporation's Form 10-Q dated September 10, 2004. Commission File No. 001-04146.

 

10.57

Third Amendment to the Master Inter-company Agreement dated as of March 2002,
between the Corporation and International. Filed as Exhibit 10.62 to the
Corporation's Form 10-Q dated September 10, 2004. Commission File No. 001-04146.

 

10.58

Indenture, dated as of November 21, 2000, between Truck Engine Receivables
Master Trust and The Bank of New York, as Indenture Trustee. Filed as Exhibit
10.63 to the Corporation's Form 10-Q dated September 10, 2004. Commission File
No. 001-04146.

 

10.59

Trust Agreement dated as of November 21, 2000, between Truck Engine Receivables
Financing Co., as Transferor, and Chase Manhattan Bank USA, National
Association, as Owner Trustee. Filed as Exhibit 10.64 to the Corporation's Form
10-Q dated September 10, 2004. Commission File No. 001-04146.

 

10.60

Trust Sale and Servicing Agreement dated as of November 21, 2000, among the
Corporation, as Servicer, Truck Engine Receivables Financing Co., as Seller, and
Truck Engine Receivables Master Trust, as Trust. Filed as Exhibit 10.65 to the
Corporation's Form 10-Q dated September 10, 2004. Commission File No. 001-04146.

 

E-9

 


--------------------------------------------------------------------------------



 

 

10.61

Series 2000-1 Purchase Agreement dated as of November 15, 2000, among Truck
Engine Receivables Financing Co., as Seller, the Corporation, as Servicer, and
The Bank of New York, as Indenture Trustee. Filed as Exhibit 10.66 to the
Corporation's Form 10-Q dated September 10, 2004. Commission File No. 001-04146.

 

10.62

Series 2000-1 Indenture Supplement dated as of November 21, 2000, among Truck
Engine Receivables Financing Co., as Issuer, and The Bank of New York, as
Indenture Trustee. Filed as Exhibit 10.67 to the Corporation's Form 10-Q dated
September 10, 2004. Commission File No. 001-04146.

 

10.63

Receivables Sale Agreement dated as of July 30, 2004, between Navistar Financial
Retail Receivables Corporation, as Purchaser, the Corporation, as Seller. Filed
as Exhibit 10.68 to the Corporation's Form 10-Q dated September 10, 2004.
Commission File No. 001-04146.

 

10.64

Receivables Purchase Agreement dated as of July 30, 2004, between Navistar
Financial Retail Receivables Corporation, as Seller, the Corporation, as
Servicer, and Royal Bank of Canada, as Agent. Filed as Exhibit 10.69 to the
Corporation's Form 10-Q dated September 10, 2004. Commission File No. 001-04146.

 

10.65

Purchase Agreement dated as of November 17, 2004, between the Corporation and
Navistar Financial Retail Receivables Corporation, as Purchaser, with respect to
Navistar Financial 2004-B Owner Trust, as Issuer. Filed as Exhibit 99.1 to
Navistar Financial Retail Receivables Corporation Owner Trust 2004-B’s Form 8-K
dated November 17, 2004. Commission File No. 333-67112-06.

 

10.66

Pooling Agreement dated as of November 17, 2004, among the Corporation, as
Servicer, and Navistar Financial Retail Receivables Corporation, as Seller, and
Navistar Financial 2004-B Owner Trust, as Issuer. Filed as Exhibit 4.1 to
Navistar Financial Retail Receivables Corporation Owner Trust 2004-B’s Form 8-K
dated November 17, 2004. Commission File No. 333-67112-06.

 

10.67

Servicing Agreement dated as of November 17, 2004, among the Corporation, as
Servicer, and Navistar Financial Retail Receivables Corporation, as Seller, and
Navistar Financial 2004-B Owner Trust, as Issuer. Filed as Exhibit 99.3 to
Navistar Financial Retail Receivables Corporation Owner Trust 2004-B’s Form 8-K
dated November 17, 2004. Commission File No. 333-67112-06.

 

10.68

Trust Agreement dated as of November 17, 2004, between Navistar Financial Retail
Receivables Corporation, as Seller, and Chase Manhattan Bank USA, National
Association, as Owner Trustee, with respect to Navistar Financial 2004-B Owner
Trust. Filed as Exhibit 4.3 to Navistar Financial Retail Receivables Corporation
Owner Trust 2004-B’s Form 8-K dated November 17, 2004. Commission File No.
333-67112-06.

 

10.69

Indenture dated as of November 17, 2004, between Navistar Financial 2004-B Owner
Trust and The Bank of New York, as Indenture Trustee, with respect to Navistar
Financial 2004-B Owner Trust. Filed as Exhibit 4.2 to Navistar Financial Retail
Receivables Corporation Owner Trust 2004-B’s Form 8-K dated November 17, 2004.
Commission File No. 333-67112-06.

 

E-10

 


--------------------------------------------------------------------------------



 

 

10.70

Series 2005-1 Supplement to the Pooling and Servicing Agreement, dated as of
February 28, 2005, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, and the Bank of New York, as Master Trust
Trustee on behalf of the Series 2004-1 Certificateholders. Filed as Exhibit 4.1
to Navistar Financial Dealer Note Master Owner Trust’s Form 8-K dated February
28, 2005. Commission File No. 333-104639-01.

 

10.71

Series 2000-VFC Supplement to the Pooling and Servicing Agreement, dated as of
January 28, 2000, among the Corporation, as Servicer, Navistar Financial
Securities Corporation, as Seller, and the Bank of New York, as Master Trust
Trustee on behalf of the Series 2000-VFC Certificateholders. Filed as Exhibit
10.71 to the Corporation's Form 10-Q dated April 19, 2005. Commission File No.
001-04146.

 

 

10.72

Amendment No. 1 to the Series 2000-VFC Supplement to the Pooling and Servicing
Agreement, dated as of January 22, 2003, by and among the Corporation, as
Servicer, Navistar Financial Securities Corporation, as Seller, and the Bank of
New York, as Master Trust Trustee. Filed as Exhibit 10.72 to the Corporation's
Form 10-Q dated April 19, 2005. Commission File No. 001-04146.

 

10.73

Amended and Restated Certificate Purchaser Agreement, dated as of December 27,
2005, among Corporation, as Servicer, Navistar Financial Securities Corporation,
as Seller, Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding Corp., as a Conduit Purchaser, Bank of America, National
Association, as Administrative Agent for the Purchasers, a Managing Agent, and
as a Committed Purchaser and the Bank of Nova Scotia, as a Committed Purchaser
and as a Managing Agent. Filed as Exhibit 10.73 to the Corporation's Form 10-Q
dated April 19, 2005. Commission File No. 001-04146.

 

10.74

Receivables Sale Agreement dated as of April 29, 2005, between Navistar
Financial Retail Receivables Corporation, as Purchaser, the Corporation, as
Seller. Filed as Exhibit 99.1 to Navistar Financial Retail Receivables
Corporation Owner Trust Form 8-K dated May 31, 2005. Commission File No.
333-67112.

 

10.75

Receivables Purchase Agreement dated as of April 29, 2005, between Navistar
Financial Retail Receivables Corporation, as Seller, the Corporation, as
Servicer, and Royal Bank of Canada, as Agent. Filed as Exhibit 99.2 to Navistar
Financial Retail Receivables Corporation Owner Trust Form 8-K dated May 31,
2005. Commission File No.333-67112.

 

 

 

 

 

 

E-11

 

 

 